Pee. Cueiam,
We are not convinced that the learned court below erred in any of its findings of fact referred to in the second specification, or in its omission to find as complained of in the third and fourth specifications. It is not our purpose, nor is it necessary, to discuss here the evidence on which the court below based its findings. It is sufficient to say, there was testimony to justify them. So far as they are relevant they must therefore be accepted as true; and, on the facts thus established, we are not satisfied there was any error either in the conclusion complained of in the fifth specification or in the decree recited in the first specification.
Finding nothing in the record to justify us in sustaining either of the specifications of error, they are all overruled, the ■ decree affirmed and appeal dismissed at appellants’ costs.